TANNER, P. J.
This is a petition to review the preliminary agreement in a Workmen’s Compensation case.
The question involved is whether or not the respondent has recovered from his injuries so as to enable him to work.
While the medical testimony differs, the expert appointed by the Court, upon a careful examination and the application of tests, is of the opinion that the man hasi entirely recovered and is able to work.
We must therefore grant the petition that the insurance company should be relieved of further payment.